Exhibit 10.2

NVENT ELECTRIC PLC

2018 OMNIBUS INCENTIVE PLAN

1.    Purpose, Effective Date and Replacement Equity Awards.

(a)    Purpose. The nVent Electric plc 2018 Omnibus Incentive Plan has several
complementary purposes: (i) to promote the growth and success of the Company by
linking a significant portion of participant compensation to the increase in
value of the Company’s shares; (ii) to attract and retain top quality,
experienced executives and key employees by offering a competitive incentive
compensation program; (iii) to reward innovation and outstanding performance as
important contributing factors to the Company’s growth and progress; (iv) to
align the interests of executives, key employees, directors and consultants with
those of the Company’s stockholders by reinforcing the relationship between
participant rewards and stockholder gains obtained through the achievement by
Plan participants of short-term objectives and long-term goals; and (v) to
encourage executives, key employees, directors and consultants to obtain and
maintain an equity interest in the Company. In addition, this Plan permits the
issuance of awards in replacement for awards relating to ordinary shares of
Pentair plc (“Pentair”) immediately prior to the spin-off of the Company by
Pentair (the “Spinoff”), in accordance with the terms of an Employee Matters
Agreement into which Pentair and the Company intend to enter in connection with
the Spinoff (the “Employee Matters Agreement”).

(b)    Effective Date. This Plan shall become effective on the date the shares
of the Company are distributed to the shareholders of Pentair plc (the
“Effective Date”).

2.    Definitions. Capitalized terms used in this Plan have the following
meanings:

(a)    “10% Stockholder” means an Eligible Employee who, as of the date an ISO
is granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary corporation.

(b)    “Administrator” means (i) the Committee with respect to Participants who
are not Non-Employee Directors and (ii) the Non-Employee Directors of the Board
(or a committee of Non-Employee Directors appointed by the Board) with respect
to Participants who are non-Employee Directors.

(c)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 under the Exchange Act. Notwithstanding the
foregoing, for purposes of determining employees who may be granted (or who may
retain following a transfer of employment under Section 18(b), a grant of) an
Option or Stock Appreciation Right, the term “Affiliate” means any entity that,
directly or through one or more intermediaries, is controlled by, controls, or
is under common control with the Company within the meaning of Code Sections
414(b) or (c); provided that, in applying such provisions, the phrase “at least
20 percent” shall be used in place of “at least 80 percent” each place it
appears therein.

(d)    “Annual Incentive Award” means the right to receive a cash payment to the
extent Performance Goals are achieved (or other requirements are met) or as
otherwise provided in Section 17(c).

(e)    “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, Deferred
Stock Rights, an Annual Incentive Award, Dividend Equivalent Units, or any other
type of award permitted under the Plan.



--------------------------------------------------------------------------------

(f)    “Beneficial Owner” means a Person with respect to any securities that:

(i)    such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, at any time before the issuance of such securities;

(ii)    such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 of the General Rules and Regulations
under the Exchange Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act and (B) is not also then reportable
on a Schedule 13D under the Exchange Act (or any comparable or successor
report); or

(iii)    are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

(g)    “Board” means the Board of Directors of the Company.

(h)    “Cause” means, except as otherwise determined by the Administrator and
set forth in an Award agreement, such act or omission by a Participant as is
determined by the Administrator to constitute cause for termination, including
but not limited to any of the following: (i) a material violation of any Company
policy, including any policy contained in the Company Code of Business Conduct;
(ii) embezzlement from, or theft of property belonging to, the Company or any
Affiliate; (iii) willful failure to perform, or gross negligence in the
performance of, or failure to perform, assigned duties; or (iv) other
intentional misconduct, whether related to employment or otherwise, which has,
or has the potential to have, a material adverse effect on the business
conducted by the Company or its Affiliates.

(i)    “Change of Control” means the first occurrence of any of the following
events:

(i)    any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) an entity owned,
directly or indirectly, by

 

2



--------------------------------------------------------------------------------

the shareholders of the Company in substantially the same proportions as their
ownership of Stock (“Excluded Persons”)) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates after the Effective Date pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding Shares or the combined
voting power of the Company’s then outstanding voting securities; or

(ii)    the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: (A) individuals who, immediately after
the Effective Date, constituted the Board and (B) any new Director (other than a
Director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of Directors, as such terms are used in
Rule 14a-11 of Regulation 14A under the Exchange Act) whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors immediately after the Effective Date, or
whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
after the Effective Date shall not be deemed Continuing Directors until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change of Control, the
subsequent qualification of such persons as Continuing Directors shall not alter
the fact that a Change of Control occurred; or

(iii)    the consummation of a merger, consolidation or share exchange of the
Company with any other entity or the issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), in each case,
which requires approval of the shareholders of the Company, other than (A) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding Shares or the combined
voting power of the Company’s then outstanding voting securities; or

 

3



--------------------------------------------------------------------------------

(iv)    the consummation of a plan of complete liquidation or dissolution of the
Company or a sale or disposition by the Company of all or substantially all of
the Company’s assets (in one transaction or a series of related transactions
within any period of twenty-four (24) consecutive months), in each case, which
requires approval of the shareholders of the Company, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least seventy-five percent (75%) of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, (A) no Change of Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Stock
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as their ownership in the
Company, an entity that owns all or substantially all of the assets or voting
securities of the Company immediately following such transaction or series of
transactions; and (B) for purposes of an Award (1) that provides for the payment
of deferred compensation that is subject to Code Section 409A or (2) with
respect to which the Company permits a deferral election, the definition of
“Change of Control” shall be deemed amended to conform to the requirements of
Code Section 409A to the extent necessary for the Award and deferral election to
comply with Code Section 409A.

(j)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(k)    “Commission” means the United States Securities and Exchange Commission
or any successor agency.

(l)    “Committee” means the Compensation Committee of the Board (or a successor
committee with the same or similar authority), or such other committee of the
Board designated by the Board to administer the Plan; provided that if no such
committee shall be in existence at any time, the functions of the Committee
shall be carried out by the Board.

(m)    “Company” means nVent Electric plc, an Irish company, or any successor
thereto.

(n)    “Consultant” means a person or entity rendering services to the Company
or an Affiliate other than as an employee of any such entity or a Director.

(o)    “Covered Termination” means the involuntary termination of an employee’s
employment by the Company or an Affiliate for a reason other than Cause, death
or Disability. In addition, for a Participant who is a Board-appointed corporate
officer at the time of the occurrence of the event(s) constituting Good Reason,
a voluntary termination of employment by the Participant for such Good Reason
shall be considered a “Covered Termination.”

Notwithstanding the foregoing, a Board-appointed corporate officer will not be
considered to have experienced a Covered Termination unless and until the
Participant executes a general release in such form and manner, and containing
such reasonable and customary terms (which may include non-disparagement,
non-solicitation and confidentiality covenants), as are determined by the
Company, and such release becomes effective no later than sixty (60) days after
the Participant’s Separation from Service (or such earlier date specified by the
Company).

 

4



--------------------------------------------------------------------------------

With respect to any Award that is considered a nonqualified deferred
compensation arrangement subject to Code Section 409A, if the period during
which the Participant may sign the release spans two calendar years, then
payment of such Awards may not be made prior to January 1 of that second
calendar year.

(p)    “Deferred Stock Right” means the right to receive Stock or Restricted
Stock at some future time.

(q)    “Director” means a member of the Board, and “Non-Employee Director” means
a Director who is not also an employee of the Company or its Affiliates.

(r)    “Disability” means, except as otherwise determined by the Administrator
and set forth in an Award agreement: (i) with respect to an ISO, the meaning
given in Code Section 22(e)(3), and (ii) with respect to all other Awards, a
physical or mental incapacity which qualifies an individual to collect a benefit
under a long term disability plan maintained by the Company or an Affiliate, or
such similar mental or physical condition which the Administrator may determine
to be a disability, regardless of whether either the individual or the condition
is covered by any such long term disability plan. The Administrator shall make
the determination of Disability and may request such evidence of disability as
it reasonably determines. Notwithstanding the foregoing, for purposes of an
Award (A) that provides for the payment of deferred compensation that is subject
to Code Section 409A or (B) with respect to which the Company permits a deferral
election, the definition of “Disability” shall be deemed amended to conform to
the requirements of Code Section 409A to the extent necessary for the Award and
deferral election to comply with Code Section 409A.

(s)     “Dividend Equivalent Unit” means the right to receive a payment, in cash
or Shares, equal to the cash dividends or other distributions paid with respect
to a Share.

(t)    “Eligible Employee” means a key managerial, administrative or
professional employee of the Company or an Affiliate.

(u)    “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(v)    “Fair Market Value” means, per Share on a particular date, a price that
is based (i) on the opening, closing, actual, high or low sale price, or the
arithmetic mean of selling prices of, a Share on the New York Stock Exchange or
such other exchange or automated trading system on which the Stock is then
principally traded (the “Applicable Exchange”) on the applicable date, the
preceding trading day or the next succeeding trading day, or (ii) the arithmetic
mean of selling prices on all trading days over a specified averaging period
that is within 30 days before or 30 days after the applicable date, or such
arithmetic mean weighted by volume of trading on each trading day in the period,
in each case as determined by the Administrator in its discretion; provided
that, if an arithmetic mean of prices is used to set a grant price or an
exercise price for an Option or Stock Appreciation Right, the commitment to
grant the applicable Award based on such arithmetic mean must be irrevocable
before the beginning of the specified averaging period in accordance with
Treasury Regulation § 1.409A-1(b)(5)(iv)(A). The method of determining Fair
Market Value with respect to an Award shall be determined by the Administrator
and may differ depending on whether Fair Market Value is in reference to the
grant, exercise, vesting, settlement, or payout of an Award; provided that, if
the Administrator does not specify a different method, the Fair Market Value of
a Share as of a

 

5



--------------------------------------------------------------------------------

given date shall be the closing sale price on the day as of which Fair Market
Value is to be determined or, if there shall be no such sale on such date, the
next preceding day on which such a sale shall have occurred. If the Stock is not
traded on an established stock exchange, the Administrator shall determine in
good faith the Fair Market Value of a Share. Notwithstanding the foregoing, in
the case of a sale of Shares on the Applicable Exchange, the actual sale price
shall be the Fair Market Value of such Shares. The Administrator also shall
establish the Fair Market Value of any other property.

(w)    “Incentive Stock Option” or “ISO” means an Option that meets the
requirements of Code Section 422.

(x)    “Good Reason” means, with respect to a Participant who is a
Board-appointed corporate officer, (x) the definition of “Good Reason” or
similar term as provided in an employment agreement in effect between the
Participant and the Company or an Affiliate, or (y) in the absence thereof, the
occurrence of any of the following events, without the Participant’s advance
written consent:

(i)    any material breach by the Company or an Affiliate of the terms of any
employment agreement in effect with the Participant;

(ii)    any reduction in any of the Participant’s base salary or percentage of
base salary available as incentive compensation or bonus opportunity;

(iii)    a good faith determination by the Participant that there has been a
material adverse change in the Participant’s working conditions or status with
the Company or an Affiliate, including but not limited to (A) a significant
change in the nature or scope of the Participant’s authority, powers, functions,
duties or responsibilities, or (B) a significant reduction in the authority,
duties or responsibilities of the supervisor to whom the Participant is required
to report; or

(iv)    the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s then-current
principal place of employment with the Company or an Affiliate.

A Participant’s termination shall not be considered to have occurred for “Good
Reason” unless (A) within ninety (90) days following the occurrence of one of
the events listed above the Participant provides written notice to the Company
setting forth the specific event constituting Good Reason, (B) the Company fails
to remedy the event constituting Good Reason within thirty (30) days following
its receipt of the Participant’s notice, and (C) the Participant actually
terminates his or her employment with the Company and its Affiliates within
thirty (30) days following the end of the Company’s remedy period.

(y)    “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(z)    “Participant” means an individual selected by the Administrator to
receive an Award.

(aa)    “Pentair Participant” means a current or former employee or member of
the board of directors of Pentair plc or any of its subsidiaries, or any other
person who holds an Award under a Pentair Plan as of the date immediately prior
to the Spin Date.

 

6



--------------------------------------------------------------------------------

(bb)    “Pentair Plan” means the Pentair plc 2012 Stock and Incentive Plan or
any similar or predecessor plan sponsored by Pentair or any of its subsidiaries
under which any awards remain outstanding as of the date immediately prior to
the Spin Date, including, but not limited to, the Pentair plc 2008 Omnibus
Incentive Plan, the Pentair plc Omnibus Stock Incentive Plan, and the Pentair
plc Outside Directors Nonqualified Stock Option Plan.

(cc)    “Performance Awards” means a Performance Share, a Performance Unit and
an Annual Incentive Award, and any Award of Restricted Stock, Restricted Stock
Units, or Deferred Stock Rights, the payment or vesting of which is contingent
on the attainment of one or more Performance Goals.

(dd)    “Performance Goals” means any goals the Administrator establishes. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be paid (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur).

(ee)    “Performance Shares” means the right to receive Shares (including
Restricted Stock) to the extent Performance Goals are achieved or as otherwise
provided in Section 17(c).

(ff)    “Performance Unit” means the right to receive a payment valued in
relation to a unit that has a designated dollar value or the value of which is
equal to the Fair Market Value of one or more Shares, to the extent Performance
Goals are achieved or as otherwise provided in Section 17(c).

(gg)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof.

(hh)    “Plan” means this nVent Electric plc 2018 Omnibus Incentive Plan, as may
be amended from time to time.

(ii)     “Replacement Award” means an Award that is issued under the Plan in
accordance with the terms of the Employee Matters Agreement in substitution of
an award that was granted under a Pentair Plan.

(jj)     “Restriction Period” means the length of time established relative to
an Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.

(kk)    “Restricted Stock” means a Share that is subject to a risk of forfeiture
or restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

(ll)     “Restricted Stock Unit” means the right to receive a payment equal to
the Fair Market Value of one Share.

(mm)    “Retirement” or “Retires” means, except as otherwise determined by the
Administrator or set forth in an Award agreement, (i) with respect to
Participants who are Eligible Employees, termination of employment from the
Company and its Affiliates (for other than Cause) on or after attainment of age
fifty-five (55) and completion of ten (10) years of service with the Company and
its Affiliates (including for this purpose, service with Pentair plc

 

7



--------------------------------------------------------------------------------

and its predecessors as of the Spin Date), and (ii) with respect to Non-Employee
Director Participants, the Director’s removal (for other than Cause), or
resignation or failure to be re-elected (for other than Cause), after the
Director has served on the Board for six (6) years (including, for this purpose,
service on the board of directors of Pentair plc and its predecessors as of the
Spin Date).

(nn)    “Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.

(oo)    “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(pp)    “Share” means a share of Stock.

(qq)    “Spin Date” means the effective date of the distribution made to the
holders of shares of common stock of Pentair plc in connection with the Spinoff.

(rr)    “Stock” means the ordinary shares of the Company, nominal value $0.01
per share.

(ss)    “Stock Appreciation Right” or “SAR” means the right to receive a payment
equal to the appreciation of the Fair Market Value of a Share during a specified
period of time.

(tt)    “Subsidiary” means any corporation or limited liability company (except
such an entity that is treated as a partnership for U.S. income tax purposes) in
an unbroken chain of entities beginning with the Company if each of the entities
(other than the last entity in the chain) owns stock or equity interests
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or equity interests in one of the other entities in the
chain.

3.    Administration.

(a)    Administration. In addition to the authority specifically granted to the
Administrator in this Plan, the Administrator has full discretionary authority
to administer this Plan, including but not limited to the authority to:
(i) interpret the provisions of this Plan and any Award agreement;
(ii) prescribe, amend and rescind rules and regulations relating to this Plan;
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award or any Award agreement in the manner and to the extent it
deems desirable to carry this Plan or such Award into effect; and (iv) make all
other determinations necessary or advisable for the administration of this Plan.
All Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding any provision of the Plan to the contrary, the Administrator
shall have the discretion to accelerate the vesting, Restriction Period or
performance period of an Award, in connection with a Participant’s death,
disability, Retirement or Covered Termination.

(b)    Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no such delegation
is permitted with respect to Stock-based Awards made to Section 16

 

8



--------------------------------------------------------------------------------

Participants at the time any such delegated authority or responsibility is
exercised unless the delegation is to another committee of the Board consisting
entirely of Non-Employee Directors. If the Board or the Committee has made such
a delegation, then all references to the Administrator in this Plan include such
other committee or one or more officers to the extent of such delegation.

(c)    Indemnification. The Company will indemnify and hold harmless each member
of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under Section 3(b) has been made, as to any acts
or omissions with respect to this Plan or any Award to the maximum extent that
the law and the Company’s by-laws permit.

4.    Eligibility. The Administrator may designate any of the following as a
Participant from time to time, to the extent of the Administrator’s authority:
any Eligible Employee, any Consultant or any Director, including a Non-Employee
Director. The Administrator’s granting of an Award to a Participant will not
require the Administrator to grant an Award to such individual at any future
time. The Administrator’s granting of a particular type of Award to a
Participant will not require the Administrator to grant any other type or amount
of Award to such individual.

5.    Types of Awards. Subject to the terms of this Plan, the Administrator may
grant any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of Incentive Stock Options. Awards
may be granted alone or in addition to, in tandem with, or (subject to the
prohibition on repricing set forth in Section 15(e)) in substitution for any
other Award (or any other award granted under another plan of the Company or any
Affiliate).

6.    Shares Reserved under this Plan.

(a)    Plan Reserve. Subject to adjustment as provided in Section 17, an
aggregate of six million, five hundred thousand (6,500,000) Shares are reserved
for issuance under this Plan, all of which may be issued pursuant to Incentive
Stock Options. Such share reserve will not be depleted by the Replacement
Awards. The Shares reserved for issuance may be either Shares created out of
conditional, authorized or ordinary share capital or Shares reacquired at any
time and now or hereafter held as treasury stock. For purposes of determining
the aggregate number of Shares reserved for issuance under this Plan, any
fractional Share shall be rounded to the next highest full Share.

(b)    Depletion of Reserve. The aggregate number of Shares reserved under
Section 6(a) shall be depleted by the maximum number of Shares to which the
Award relates. Notwithstanding the foregoing, in no event shall an Award that is
valued in relation to a Share but that may only be settled in cash deplete the
Shares reserved under Section 6(a).

(c)    Replenishment of Shares Under this Plan. To the extent (i) an Award
(including a Replacement Award) lapses, expires, terminates or is cancelled
without the issuance of Shares under the Award (whether due currently or on a
deferred basis), (ii) it is determined during or at the conclusion of the term
of an Award (including a Replacement Award) that all or some portion of the
Shares with respect to which the Award was granted will not be issuable on the
basis that the conditions for such issuance will not be satisfied, (iii) Shares
are forfeited under an Award (including a Replacement Award) or (iv) Shares are
issued under any Award (including a Replacement Award) and the Company
subsequently reacquires them pursuant to rights reserved upon the issuance of
the Shares, then such Shares shall be credited to the Plan’s reserve (in the
same number as they depleted the reserve or, with respect to Replacement

 

9



--------------------------------------------------------------------------------

Awards, on a Share-for-Share basis) and may be used for new Awards under this
Plan, but Shares recredited to the Plan’s reserve pursuant to clause (iv) may
not be issued pursuant to Incentive Stock Options. Notwithstanding the
foregoing, in no event shall the following Shares be recredited to the Plan’s
reserve: (1) Shares purchased by the Company using proceeds from Option
exercises; (2) Shares tendered or withheld in payment of the exercise price of
an Option or as a result of the net settlement in Shares of an outstanding Stock
Appreciation Right; or (3) Shares tendered or withheld to satisfy federal, state
or local tax withholding obligations.

7.    Options. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:

(a)    Whether the Option is an Incentive Stock Option or a “nonqualified stock
option” which does not meet the requirements of Code Section 422;

(b)    The number of Shares subject to the Option;

(c)    The date of grant, which may not be prior to the date of the
Administrator’s approval of the grant;

(d)    The exercise price, which may not be less than the Fair Market Value of
the Shares subject to the Option as determined on the date of grant; provided
that an Incentive Stock Option granted to a 10% Stockholder must have an
exercise price at least equal to 110% of the Fair Market Value of the Shares
subject to the Option as determined on the date of grant;

(e)    The terms, conditions and manner of exercise, including but not limited
to, the manner of payment of the exercise price; provided that, if the aggregate
Fair Market Value of the Shares subject to all Incentive Stock Options granted
to the Participant (as determined on the date of grant of such Option) that
become exercisable during a calendar year exceed $100,000, then such Incentive
Stock Options shall be treated as nonqualified stock options to the extent such
$100,000 limitation is exceeded; and

(f)    The term; provided that each Option must terminate no later than ten
(10) years after the date of grant and each Incentive Stock Option granted to a
10% Stockholder must terminate no later than five (5) years after the date of
grant.

In all other respects, the terms of any Incentive Stock Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.

Subject to the terms and conditions of the Award, payment of the exercise price
and applicable withholding taxes due upon exercise of the Option, or both, may
be made in the form of Stock already owned by the Participant, which Stock shall
be valued at Fair Market Value on the date the Option is exercised, or by means
of any “net exercise” or similar procedure established under the Plan. A
Participant who elects to make payment in Stock may not transfer fractional
shares or shares of Stock with an aggregate Fair Market Value in excess of the
Option exercise price plus applicable withholding taxes.

8.    Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to:

(a)    Whether the SAR is granted independently of an Option or relates to an
Option;

 

10



--------------------------------------------------------------------------------

(b)    The number of Shares to which the SAR relates;

(c)    The date of grant, which may not be prior to the date of the
Administrator’s approval of the grant;

(d)    The grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant;

(e)    The terms and conditions of exercise or maturity;

(f)    The term, provided that each SAR must terminate no later than ten
(10) years after the date of grant; and

(g)    Whether the SAR will be settled in cash, Shares or a combination thereof.

If an SAR is granted in relation to an Option, then unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related Option. Upon exercise of any number of
SARs, the number of Shares subject to the related Option shall be reduced
accordingly and such Option may not be exercised with respect to that number of
Shares. The exercise of any number of Options that relate to an SAR shall
likewise result in an equivalent reduction in the number of Shares covered by
the related SAR.

9.    Performance Units and Stock Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Deferred Stock Rights, Performance
Shares or Performance Units, including but not limited to:

(a)    The number of Shares and/or units to which such Award relates;

(b)    Whether, as a condition for the Participant to realize all or a portion
of the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Administrator specifies;

(c)    The Restriction Period with respect to Restricted Stock or Restricted
Stock Units and the period of deferral for Deferred Stock Rights;

(d)    The performance period for Performance Awards (which, subject to the
provisions of Sections 13 and 17, must be at least one year for Stock-based
Performance Awards);

(e)    With respect to Performance Units, whether to measure the value of each
unit in relation to a designated dollar value or the Fair Market Value of one or
more Shares; and

(f)    With respect to Restricted Stock Units and Performance Units, whether to
settle such Awards in cash, in Shares, or a combination thereof.

During the time Restricted Stock is subject to the Restriction Period, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Stock, including the right to

 

11



--------------------------------------------------------------------------------

vote such Stock and, unless the Administrator shall otherwise provide, the right
to receive dividends paid with respect to such Stock, provided, however, that
dividends will either, at the discretion of the Committee, (i) be automatically
reinvested as additional shares of Restricted Stock that shall be subject to the
same terms and conditions, including the Restriction Period, as the original
grant of Restricted Stock, or (ii) be paid out in cash at the same time and to
the same extent that the underlying shares of Restricted Stock vest.

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Stock, Deferred Stock Rights or Restricted
Stock Units are met and the Restriction Period expires, ownership of the Stock
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Stock Units are paid in cash, said payment shall be made to the
Participant after all applicable restrictions lapse and the Restriction Period
expires.

10.    Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing and conditions for the receipt of
payment. Nothing herein shall preclude the Company from granting a cash
incentive payment outside of the terms of the Plan.

11.    Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether the Award will be settled
in cash or Shares; provided that Dividend Equivalent Units may be granted only
in connection with a “full value” Award as defined in Section 6(b); and provided
further that Dividend Equivalent Units shall be paid at the same time and in to
the same extent as payment is made with respect to the underlying Award to which
they relate.

12.    Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Such Award may include the
issuance of unrestricted Shares, which may be awarded in payment of director
fees, in lieu of cash compensation, in exchange for cancellation of a
compensation right (except as prohibited by Section 15(e)), as a bonus, upon the
attainment of Performance Goals or otherwise, or rights to acquire Stock from
the Company. The Administrator shall determine all terms and conditions of the
Award, including but not limited to, the time or times at which such Awards
shall be made, and the number of Shares to be granted pursuant to such Awards or
to which such Award shall relate; provided that any Award that provides for
purchase rights may not have a purchase price less than the Fair Market Value of
the Shares subject to such rights as determined on the date of grant; and
provided further that any award which provides for Dividend Equivalent Units
must otherwise comply with the provisions of Section 11.

13.    Effect of Termination on Awards. Except as otherwise provided by the
Administrator in an Award agreement or determined by the Administrator at or
prior to the time of termination of a Participant’s service, the following
provisions shall apply to all outstanding Awards held by a Participant at the
time of his or her termination of service from the Company and its Affiliates.

 

12



--------------------------------------------------------------------------------

(a)    Termination of Employment or Service. If a Participant’s service ends for
any reason other than (i) a termination for Cause, (ii) Retirement, (iii) death,
(iv) Disability or (v) a Covered Termination, then:

(i)    All Options or SARs that are not vested on the date such Participant’s
service ends shall be forfeited immediately, and all Options or SARs that are
vested shall be exercisable until the earlier of ninety (90) days following the
Participant’s termination date and the expiration date of the Option or SAR as
set forth in the applicable Award agreement. Upon such earlier date, all Options
and SARs then unexercised shall be forfeited.

(ii)    All other Awards made to the Participant, to the extent not then earned,
vested or paid to the Participant, shall terminate on the date the Participant’s
service ends.

(b)    Retirement or Covered Termination. Upon the Retirement or Covered
Termination of a Participant not covered by Section 13(c) or 13(d):

(i)    All Options and SARs that are not vested on the date of such termination
shall vest on a prorated basis (to the extent not already vested), based on the
portion of the vesting period that the Participant has completed at the time of
Retirement or Covered Termination, and all Options or SARs that are vested shall
be exercisable until the earlier of the first anniversary of the Participant’s
Retirement or Covered Termination date and the expiration date of the Option or
SAR. Upon such earlier date, all Options and SARs then unexercised shall be
forfeited.

(ii)    All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall vest on a prorated basis, based on the portion of the
restriction or deferral period, as applicable, which the Participant has
completed at the time of Retirement or Covered Termination, and any other terms
and conditions applicable to such Awards shall be deemed to have lapsed or
otherwise been satisfied.

(iii)    All Performance Awards, including Annual Incentive Awards, shall be
paid in either unrestricted shares of Stock or cash, as the case may be, as if
the Performance Goals established for such Awards had been met at target, but
prorated based on the portion of the performance period which the Participant
has completed at the time of Retirement or Covered Termination.

(c)    Retirement or Covered Termination of Corporate Officer. If a Participant
who is a Board-appointed corporate officer either Retires after the age of sixty
(60) or experiences a Covered Termination, then the following provisions shall
apply in lieu of Section 13(b):

(i)    All Options or SARs shall remain outstanding (and shall continue to vest
in accordance with the terms of the Award as if the Participant had continued in
employment or service) until the earlier of the expiration date of the Award and
the fifth anniversary of such Participant’s Retirement or Covered Termination
date, as applicable; provided, however, that such extension shall result in the
conversion of an Incentive Stock Option to a nonqualified stock option to the
extent required under the Code. Upon such earlier date, all Options and SARs
then unexercised shall be forfeited.

(ii)    All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

 

13



--------------------------------------------------------------------------------

(iii)    All Performance Awards, including Annual Incentive Awards, shall be
paid in either unrestricted Shares or cash, as the case may be, following the
end of the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not retired or
experienced a Covered Termination.

Notwithstanding the foregoing, in the event of a Covered Termination, in no
event shall Awards be paid or considered vested earlier than the date the
general release described in Section 2(o) becomes effective.

(d)    Retirement of a Non-Employee Director. Upon Retirement of a Participant
who is then a Non-Employee Director, the following provisions shall apply in
lieu of Section 13(b):

(i)    All Options or SARs shall remain outstanding (and shall continue to vest
in accordance with the terms of the Award as if the Participant had continued in
employment or service) until the earlier of the expiration date of the Award and
the fifth anniversary of such Participant’s Retirement date. Upon such earlier
date, all Options and SARs then unexercised shall be forfeited.

(ii)    All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii)    All Performance Awards, including Annual Incentive Awards, shall be
paid in either unrestricted Shares or cash, as the case may be, following the
end of the performance period and based on achievement of the Performance Goals
established for such Awards, as if the Participant had not retired.

(e)    Death or Disability. If a Participant’s service with the Company and its
Affiliates ends due to death or Disability:

(i)    All Options and SARs shall vest immediately and shall be exercisable
until the earlier of the first anniversary of the date the Participant’s service
ends and the expiration date of the Option or SAR. Upon such earlier date, all
Options and SARs then unexercised shall be forfeited.

(ii)    All Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards or for which any Performance Goals have been
satisfied) shall be immediately vested, and any other terms and conditions
applicable to such Awards shall be deemed to have lapsed or otherwise been
satisfied.

(iii)    All Performance Awards, including Annual Incentive Awards, shall be
paid in either unrestricted shares of Stock or cash, as the case may be,
following the end of the performance period and based on achievement of the
Performance Goals established for such Awards, as if the Participant had not
terminated service.

(f)    Termination for Cause. If a Participant’s service with the Company and
its Affiliates is terminated for Cause, all Awards and grants of every type,
whether or not then vested, shall terminate no later than the Participant’s last
day of service. The Administrator shall have discretion to determine whether
this Section 13(f) shall apply, whether the event or conduct at issue
constitutes Cause for termination and the date on which Awards to a Participant
shall terminate.

 

14



--------------------------------------------------------------------------------

(g)    Other Awards. The Administrator shall have the discretion to determine,
at the time an Award is made, the effect on other Awards of the Participant’s
termination of employment or service.

14.    Transferability.

(a)    Restrictions on Transfer. Awards are not transferable other than by will
or the laws of descent and distribution, unless and to the extent the
Administrator allows a Participant to designate in writing a beneficiary to
exercise the Award or receive payment under an Award after the Participant’s
death or transfer an Award as provided in subsection (b).

(b)    Permitted Transfers. If allowed by the Administrator, a Participant may
transfer the ownership of some or all of the vested or earned Awards granted to
such Participant, other than Incentive Stock Options, to (i) the spouse,
children or grandchildren of such Participant (the “Family Members”), (ii) a
trust or trust established for the exclusive benefit of such Family Members, or
(iii) a partnership in which such Family Members are the only partners.
Notwithstanding the foregoing, vested or earned Awards may be transferred
without the Administrator’s pre-approval if the transfer is made incident to a
divorce as required pursuant to the terms of a “domestic relations order” as
defined in Section 414(p) of the Code; provided that no such transfer will be
allowed with respect to ISOs if such transferability is not permitted by Code
Section 422. Any such transfer shall be without consideration and shall be
irrevocable. No Award so transferred may be subsequently transferred, except by
will or applicable laws of descent and distribution. The Administrator may
create additional conditions and requirements applicable to the transfer of
Awards. Following the allowable transfer of an Award, such Award shall continue
to be subject to the same terms and conditions as were applicable to the Award
immediately prior to the transfer. For purposes of settlement of the Award,
delivery of Stock upon exercise of an Award and the Plan’s Change of Control
provisions, however, any reference to a Participant shall be deemed to refer to
the transferee.

(c)    Restrictions on Exercisability. Each Award, and each right under any
Award, shall be exercisable during the lifetime of the Participant only by such
individual or, if permissible under applicable law, by such individual’s
guardian or legal representative or by a permitted transferee pursuant to
Section 14(b).

15.    Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

(a)    Term of Plan. Unless the Board or the Committee earlier terminates this
Plan pursuant to Section 15(b), this Plan will terminate on the date all Shares
reserved for issuance have been issued. If the term of this Plan extends beyond
ten (10) years from the Effective Date, no Incentive Stock Options may be
granted after such time unless the stockholders of the Company have approved an
extension of this Plan for such purpose.

 

15



--------------------------------------------------------------------------------

(b)    Termination and Amendment of Plan. The Board or the Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i)    the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii)    stockholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded, or (D) any other
applicable law; and

(iii)    stockholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
or the limit on Incentive Stock Options set forth in Section 6(a), (B) an
amendment to expand the group of individuals that may become Participants, or
(C) an amendment that would diminish the protections afforded by Section 15(e).

(c)    Amendment, Modification or Cancellation of Awards.

(i)    Except as provided in Section 15(e) and subject to the requirements of
this Plan, the Administrator may modify, amend or cancel any Award, or waive any
restrictions or conditions applicable to any Award or the exercise of the Award;
provided that any modification or amendment that materially diminishes the
rights of the Participant, or the cancellation of the Award, shall be effective
only if agreed to by the Participant or any other person(s) as may then have an
interest in the Award, but the Administrator need not obtain Participant (or
other interested party) consent for the adjustment or cancellation of an Award
pursuant to the provisions of Section 17 or the modification of an Award to the
extent deemed necessary to comply with any applicable law, the listing
requirements of any principal securities exchange or market on which the Shares
are then traded, or to preserve favorable accounting or tax treatment of any
Award for the Company, or to the extent the Administrator determines that such
action does not materially and adversely affect the value of an Award or that
such action is in the best interest of the affected Participant or any other
person(s) as may then have an interest in the Award. Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

(ii)    Any Awards granted pursuant to this Plan, and any Stock issued or cash
paid pursuant to an Award, shall be subject to (A) any recoupment, clawback,
equity holding, stock ownership or similar policies adopted by the Company from
time to time and (B) any recoupment, clawback, equity holding, stock ownership
or similar requirements made applicable by law, regulation or listing standards
to the Company from time to time.

(iii)    Unless the Award agreement specifies otherwise, the Administrator may
cancel any Award at any time if the Participant is not in compliance with all
applicable provisions of the Award agreement and the Plan.

(d)    Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Administrator under this Section 15 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination to the extent necessary to administer Awards

 

16



--------------------------------------------------------------------------------

outstanding on the date of the Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

(e)    Repricing and Backdating Prohibited. Notwithstanding anything in this
Plan to the contrary, except as provided in Section 17, neither the
Administrator nor any other person may (i) amend the terms of outstanding
Options or SARs to reduce the exercise or grant price of such outstanding
Options or SARs; (ii) cancel outstanding Options or SARs in exchange for Options
or SARs with an exercise or grant price that is less than the exercise price of
the original Options or SARs; or (iii) cancel outstanding Options or SARs with
an exercise or grant price above the current Share price in exchange for cash or
other securities. In addition, the Administrator may not make a grant of an
Option or SAR with a grant date that is effective prior to the date the
Administrator takes action to approve such Award.

(f)    Foreign Participation. To assure the viability or the favorable tax or
accounting treatment of Awards granted to Participants employed or residing in a
country other than the U.S. or Ireland (a “foreign country”) or to comply with
applicable law, the Administrator may provide for such special terms as it may
consider necessary or appropriate to accommodate differences in local law, tax
policy, applicable accounting standards or custom. Moreover, the Administrator
may approve such supplements to, or amendments, restatements, sub-plans or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement, sub-plan or alternative
versions that the Administrator approves for purposes of using this Plan in a
foreign country will not affect the terms of this Plan for any other country. In
addition, all such supplements, amendments, restatements or alternative versions
must comply with the provisions of Section 15(b)(ii). The Administrator, in its
discretion, also may establish administrative rules and procedures to facilitate
the operation of the Plan and any supplements to, or amendments, restatements,
sub-plans or alternative versions of, this Plan in a foreign country. To the
extent permitted under applicable law, the Administrator may delegate its
authority and responsibilities under this Section 15(f) to one or more officers
of the Company.

In addition, if an Award is or becomes subject to Code Section 457A such that
the amount payable or Shares issuable under such Award would be taxable to the
Participant under Code Section 457A in the year such Award is no longer subject
to a substantial risk of forfeiture, then the amount payable or Shares issuable
under such Award shall be paid or issued to the Participant as soon as
practicable after such substantial risk of forfeiture lapses (or, for Awards
that are not considered nonqualified deferred compensation subject to Code
Section 409A, no later than the end of the short-term deferral period permitted
by Code Section 457A) notwithstanding anything in this Plan or the Award
agreement to the contrary.

(g)    Code Section 409A. The Company intends to administer this Plan in order
to comply with Code Section 409A, or an exemption to Code Section 409A, with
regard to Awards that constitute nonqualified deferred compensation within the
meaning of Code Section 409A. The provisions of Code Section 409A are
incorporated by reference herein and in each Award to the extent necessary for
any Award that is subject to Code Section 409A to comply therewith. To the
extent that the Company determines that a Participant would be subject to the
additional tax imposed pursuant to Code Section 409A as a result of any
provision of any Award granted under the Plan, such provision shall be
interpreted, or deemed amended, to the minimum extent necessary to avoid
application of such additional tax. The nature of such amendment shall be
determined by the Committee.

 

17



--------------------------------------------------------------------------------

16.    Taxes.

(a)    Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any applicable withholding or similar taxes or other
amounts in respect of any income recognized by a Participant as a result of the
grant, vesting, payment or settlement of an Award or disposition of any Shares
acquired under an Award, the Company may deduct cash (or require an Affiliate to
deduct cash) from any payments of any kind otherwise due the Participant, or
with the consent of the Committee, Shares otherwise deliverable or vesting under
an Award, to satisfy such tax obligations. Alternatively, the Company may
require such Participant to pay to the Company, in cash, promptly on demand, or
make other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts. If Shares
are deliverable upon exercise or payment of an Award, the Committee may permit
or require a Participant to satisfy all or a portion of the applicable
withholding or similar tax obligations arising in connection with such Award by
(i) having the Company withhold Shares otherwise issuable under the Award,
(ii) tendering back Shares received in connection with such Award,
(iii) delivering other previously owned Shares or (iv) selling Shares issued
pursuant to an Award and having the Company withhold from the proceeds of the
sale of such Shares; provided that the amount to be withheld may not exceed the
maximum statutory tax amount or similar obligations associated with the
transaction to the extent needed for the Company to avoid an accounting charge.
If an election is permitted, the election must be made on or before the date as
of which the amount of tax to be withheld is determined and otherwise as the
Committee requires. In any case, the Company may defer making payment or
delivery under any Award if any such tax may be pending unless and until
indemnified to its satisfaction.

(b)    No Guarantee of Tax Treatment. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other Person with
an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A or Code Section 457A shall be so exempt, (ii) any Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, (iii) any
Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

(c)    Participant Responsibilities. If a Participant shall dispose of Stock
acquired through exercise of an ISO within either (i) two (2) years after the
date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Restricted Stock
subject to the election is awarded.

17.    Adjustment Provisions; Change of Control.

(a)    Adjustment of Shares. If: (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board

 

18



--------------------------------------------------------------------------------

determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur, which, in the case of this clause (iv), in the judgment of the
Board or Committee necessitates an adjustment to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under this
Plan, then the Administrator shall, in such manner as it may deem equitable to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Plan, adjust as applicable: (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Section 6) and which may after the event be made the subject of
Awards; (B) the number and type of Shares subject to outstanding Awards; (C) the
grant, purchase, or exercise price with respect to any Award; and (D) the
Performance Goals of an Award. In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). In each case, with
respect to Awards of Incentive Stock Options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number, and any fractional share
resulting from such adjustment shall be rounded down to the nearest whole Share.
In any event, previously granted Options or SARs are subject only to such
adjustments as are necessary to maintain the relative proportionate interest the
Options and SARs represented immediately prior to any such event and to
preserve, without exceeding, the value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares; provided that the
number of Shares subject to any Award payable or denominated in Shares must
always be a whole number, and any fractional share resulting from such
adjustment shall be rounded down to the nearest whole Share.

(b)    Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Administrator may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

 

19



--------------------------------------------------------------------------------

(c)    Change of Control. To the extent a Participant’s employment, retention,
change of control, severance or similar agreement with the Company or any
Affiliate then in effect, if any, provides for more favorable treatment to the
Participant than the provisions of this Section 17(c), such agreement shall
control. In all other cases, unless provided otherwise in an Award agreement or
by the Administrator prior to the Change of Control, in the event of a Change of
Control:

(i)    Each Option or SAR that is then held by a Participant who is employed by
or in the service of the Company or an Affiliate shall become immediately and
fully vested, and, unless otherwise determined by the Board or Committee, all
Options and SARs shall be cancelled on the date of the Change of Control in
exchange for a cash payment equal to the excess of the Change of Control price
of the Shares covered by the Option or SAR that is so cancelled over the
purchase or grant price of such Shares under the Award;

(ii)    Restricted Stock, Restricted Stock Units and Deferred Stock Rights (that
are not Performance Awards) that are not then vested shall vest;

(iii)    (A) All Performance Awards that are earned but not yet paid shall be
paid, (B) all Performance Awards (other than Annual Incentive Awards) for which
the performance period has not expired shall be cancelled in exchange for a cash
payment equal to the amount that would have been due under such Award(s) if the
Performance Goals (as measured at the time of the Change of Control) were to
continue to be achieved at the same rate through the end of the performance
period, or if higher, assuming the target Performance Goals (at 100% of the
stated target level) had been met at the time of such Change of Control, and
(C) all Annual Incentive Awards for which the performance period has not expired
shall be cancelled in exchange for a cash payment equal to the amount that would
have been due under such Award(s), determined by using the Participant’s annual
base salary rate as in effect immediately before the Change of Control and by
assuming the Performance Goals for such period have been fully achieved;

(iv)    All Dividend Equivalent Units that are not vested shall vest (to the
same extent as the Award granted in tandem with the Dividend Equivalent Unit, if
applicable) and be paid in cash; and

(v)    All other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean, for the purposes of this Section 17, the
per share Change of Control price. The Administrator shall determine the per
share Change of Control price paid or deemed paid in the Change of Control
transaction.

(d)    280G. Except as otherwise expressly provided in any Award or any other
agreement between a Participant and the Company or an Affiliate, if the receipt
of any payment by a Participant under the circumstances described above would
result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the Administrator may, in its
discretion, reduce the amount of such payment to the extent required to prevent
the imposition of such excise tax.

 

20



--------------------------------------------------------------------------------

18.    Miscellaneous.

(a)    Other Terms and Conditions. To the extent not inconsistent with other
terms of the Plan, the grant of any Award may also be subject to other
provisions (whether or not applicable to the Award granted to any other
Participant) as the Administrator determines appropriate, including, without
limitation, provisions for:

(i)    restrictions on resale or other disposition of Shares; and

(ii)    compliance with U.S. federal, state or non-U.S. securities laws and
stock exchange requirements.

(b)    Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

(i)    a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

(ii)    a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or an Affiliate, or a Participant who ceases
to be employed by the Company or any Affiliate and immediately thereafter
becomes a Non-Employee Director, shall not be considered to have ceased service
or terminated employment, respectively, until such Participant’s service to the
Company or any Affiliate in any such capacity is terminated; and

(iii)    a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, (x) if a Participant’s termination of employment or service
triggers the payment of compensation under such Award, then the Participant will
be deemed to have terminated employment or service upon his or her “separation
from service” within the meaning of Code Section 409A; and (y) if the
Participant is a “specified employee” within the meaning of Code Section 409A as
of the date of his or her separation from service within the meaning of Code
Section 409A, then, to the extent required by Code Section 409A, any payment
made to the Participant on account of such separation from service shall not be
made before a date that is six months after the date of the separation from
service.

(c)    No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan. If any fractional Shares are to be
issued pursuant to an Award, then the Administrator may provide for such
fractional Shares to be rounded upward to the nearest whole Share, may cause
such fractional Share to be canceled without payment, or may cause a cash
payment to be made equal to the Fair Market Value of such fractional Share, as
the Administrator may determine.

(d)    Unfunded Plan. This Plan is unfunded and does not create, and should not
be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan,

 

21



--------------------------------------------------------------------------------

such rights are no greater than the rights of the Company’s general unsecured
creditors. Neither the Company nor any Subsidiary will be required to segregate
any assets that may at any time be represented by Awards granted pursuant to the
Plan.

(e)    Requirements of Law and Securities Exchange. The granting of Awards and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

(f)    Restrictive Legends; Representations. All Shares delivered (whether in
certificated or book entry form) pursuant to any Award or the exercise thereof
shall bear such legends or be subject to such stop transfer orders as the
Administrator may deem advisable under the Plan or under applicable laws, rules
or regulations or the requirements of any national securities exchange. The
Administrator may require each Participant or other Person who acquires Shares
under the Plan by means of an Award to represent to the Company in writing that
such Participant or other Person is acquiring the Shares without a view to the
distribution thereof.

(g)    Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Minnesota,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any Award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any Award agreement, may only be heard in a “bench” trial, and any party to
such action or proceeding shall agree to waive its right to a jury trial.

(h)    Limitations on Actions. Any legal action or proceeding with respect to
this Plan, any Award or any award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

(i)    Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

(j)    No Rights as Stockholders. A Participant who is granted an Award under
the Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until the Shares underlying the Award are registered in the
Participant’s name. The right of any Participant to receive an Award by virtue
of participation in the Plan will be no greater than the right of any unsecured
general creditor of the Company.

(k)    Nature of Payments. Any gain realized or income recognized pursuant to
Awards under the Plan constitutes a special incentive payment to the Participant
and will not be taken into account as compensation or otherwise included in the
determination of benefits for

 

22



--------------------------------------------------------------------------------

purposes of any other employee benefit plan of the Company or an Affiliate,
except as the Administrator otherwise provides. The adoption of the Plan will
have no effect on Awards made or to be made under any other benefit plan
covering an employee of the Company or an Affiliate or any predecessor or
successor of the Company or an Affiliate. The grant of an Option or SAR will
impose no obligation upon the Participant to exercise the Award.

(l)    Severability. If any provision of this Plan or any Award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any Award agreement or any Award under any law the Administrator deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Administrator, materially altering the intent of
this Plan, Award agreement or Award, then such provision should be stricken as
to such jurisdiction, person or Award, and the remainder of this Plan, such
Award agreement and such Award will remain in full force and effect.

(m)     Pentair Awards. The Company is authorized to issue Replacement Awards to
Pentair Participants in connection with the adjustment and replacement of
certain awards previously granted by Pentair. Notwithstanding any other
provision of this Plan to the contrary, the number of Shares to be subject to a
Replacement Award and the other terms and conditions of each Replacement Award,
including the exercise price or grant price, shall be determined by the
Administrator, all in accordance with the terms of the Employee Matters
Agreement.

 

23